Montgomery, J.
This is a bill to reform deeds and to quiet title. Prior to March 1, 1901, the defendants designated in the record as the Gauthier heirs owned a tract *297of land of about 30 acres in Negaunee township, Marquette county. The defendants designated as the Barabe heirs owned about 54 acres next adjoining on the west. Complainant Maas had before this date been in negotiation for both tracts, as well as for land lying on either side, with a view to opening up an iron mine. To this end he secured options from both the Gauthiers and the Barabes, all of whom well understood his purpose to develop a single mine. In pursuance tc this option the parties deeded their respective properties by metes and bounds. Complainant Maas sold an interest to the co-complainant, and development and operation continued. At the time of these conveyances the Gauthiers, as well as the Barabes, understood that the descriptions employed in their respective deeds covered all the property owned by the respective sets of heirs. It also appears that a fence had existed for many years, — by the best testimony more than 40, — on a line which limited the holding of the Gauthier heirs to the 30 acres actually conveyed. By the death of Gauthier and the appointment of Barabe as his executor and guardian of the minor Gauthier heirs the running of the statute of limitations was interrupted. In the month •of April, 1902, one Cummings, a surveyor, surveyed this land and discovered that there was a gore-shaped strip between the lands conveyed by the Gauthiers and the Barabes, 100 feet at the larger end. Complainants had on purchase entered into possession and were at the time •engaged in putting down a shaft, which it happens was on this disputed strip. The Gauthiers gave no formal notice of their discovery until October, 1903. Some notice of the claim was, however, given to one Bell, the local attorney for the mining company, and to Maas, during the summer of 1902. The circuit judge granted the relief prayed, and the defendants the Gauthier heirs appeal.
As the Barabe heirs are parties, and as it is not only proved, but conceded on their behalf, that it was the intention to convey all land occupied by them, and as the fact was known to the Gauthier heirs, and as it was also *298known to them that the complainant intended to develop the two properties as one mine, and purchased the two tracts for that distinct purpose, it would seem that all the elements of an equitable estoppel are present, unless the defendants Gauthier can escape the consequences of their assent to this purchase on the ground that they were at the time ignorant of their ownership of the wedge-shaped strip. The fact that there had been occupancy up to the fence on either side for this long period, while strongly tending to show such an establishment of this fence as the boundary line and acquiescence therein, may indicate that the error in the description was not known at the time of the deal.
But the complainants’ case does not rest upon the facts as they appeared at that time. After the Gauthier heirs became aware that the fence was not on the true line, they permitted the complainants to proceed to expend a large sum of money in developing this mine. A large part of the amount being expended on this disputed strip. But absolute knowledge of their rights on the part of the Gauthier heirs was not essential. It was known to them that the complainants were buying this entire tract for a definite purpose as one entire tract, and that reliance was being placed upon this apparent boundary line. Under these circumstances it was their duty to ascertain their rights, if in doubt. The case is not in this respect different in equity than it would appear, had the Gauthier heirs attempted to sell the entire parcel, including the Barabe tract. It was known to them that the complainant was purchasing a connected tract, and that the purchase from them was dependent upon such greater purchase. The transaction was in effect one, and known to defendants Gauthier to be such. Under these circumstances they should be held estopped. Bigelow on Estoppel, p. 610; 1 Current Law, p. 350; 3 Current Law, p. 523; Thompson v. Borg, 90 Minn. 209; Rowell v. Weinemann, 119 Iowa, 256; Briscoe v. Puckett (Tex. Sup.), 12 S. W. 978; Spiller v. Scribner, 36 Vt. 245; *299Spears v. Walker, 1 Head (Tenn.), 166; Merriwether v. Larmon, 3 Sneed (Tenn.), 447; Halloran v. Whitcomb, 43 Vt. 306; 2 Pomeroy’s Equity Jurisprudence (3d Ed.), §§ 782, 818.
It is broadly contended on behalf of the Gauthiers that title to land cannot be established by estoppel in this State. This is true as a general proposition; but in the leading case of Hayes v. Livingston, 34 Mich. 384, it was pointed out that the establishment of a boundary line is not supposed to affect title. And the cases from Vermont and Tennessee above cited were referred to with approval. See, also, Reed v. Drake, 29 Mich. 222; Stewart v. Carleton, 31 Mich. 270; Mowers v. Evers, 117 Mich. 93.
The decree is affirmed, with the costs of both courts against the appealing defendants.
McAlvay, Grant, and Blair, JJ., concurred.